          Case 1:20-cv-01166-EPG Document 16 Filed 08/05/21 Page 1 of 3


 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562)437-7006
     Fax: (562)432-2935
 4   E-Mail: rohlfing.office@rohlfinglaw.com
     Attorneys for Plaintiff
 5   CLARESSA LAVOIE BLACK
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   CLARESSA LAVOIE BLACK                             )   Case No.: 1:20-cv-01166-EPG
                                                       )
12                   Plaintiff,                        )   ORDER RE: STIPULATION TO EXTEND
     v.                                                )   TIME TO SEND PLAINTIFF’S LETTER
13                                                     )   BRIEF TO DEFENDANT
     KILOLO KIJAKAZI,                                  )
14   Acting Commissioner of Social Security,           )   (FIRST REQUEST)
                                                       )
15                                                     )
                     Defendant.                        )
16                                                     )
17
18            Plaintiff Claressa Lavoie Black and Defendant Kilolo Kijakazi, Acting Commissioner of
19   Social Security, through their undersigned attorneys, stipulate, subject to this court’s approval, to
20   extend the time by 53 days from August 7, 2021 to September 29, 2021 for Plaintiff to send her
21   letter brief; with all other dates in the Court’s Order extended accordingly. This is Plaintiff's first
22   request for an extension. This request is made at the request of Plaintiff’s counsel to allow
23   additional time to fully research the issues presented. Counsel has been inundated with hearings
24   in June and motions in July. Upon the conclusion of the hearings, counsel had not been able to
25   do any of the scheduled motions during that time and counsel is also required to keep updated on
26
27
                                                       -1-
28
       Case 1:20-cv-01166-EPG Document 16 Filed 08/05/21 Page 2 of 3


 1   tasks. Counsel had to cancel a vacation to complete some of the motions. Counsel rescheduled

 2   her vacation with her children to be July 27, 2021 to August 10, 2021. Counsel respectfully

 3   makes this request in good faith.

 4   DATE: August 4, 2021                 Respectfully submitted,

 5                                 LAWRENCE D. ROHLFING
                                                 /s/ Denise Bourgeois Haley
 6
                                    BY: _______________________
 7                                        Denise Bourgeois Haley
                                   Attorney for plaintiff Ms. Claressa Lavoie Black
 8
 9
10   DATE: August 4, 2021
                                          TRACY L. WILKISON
11                                        Acting United States Attorney
                                          DAVID M. HARRIS
12                                        Assistant United States Attorney
                                          Chief, Civil Division
13                                        CEDINA M. KIM
                                          Assistant United States Attorney
14                                        Senior Trial Attorney, Civil Division

15
                                          /s/ S. Wyeth McAdam
16
                              BY: ____________________________
17                                        S. Wyeth McAdam
                                          Special Assistant United States Attorney
18                                        Attorneys for defendant Kilolo Kijakazi,
                                          Acting Commissioner of Social Security
19                                  |*authorized by e-mail|

20
21
22
23
24
25
26
27
                                                   -2-
28
       Case 1:20-cv-01166-EPG Document 16 Filed 08/05/21 Page 3 of 3


 1
 2                                             ORDER
            Pursuant to the stipulation of the parties (ECF No. 15), IT IS HEREBY ORDERED that
 3
     the deadline for Plaintiff to serve Defendant with Plaintiff’s Letter Brief is extended to
 4
     September 29, 2021. All other deadlines in the Court’s scheduling order are extended
 5
     accordingly.
 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:      August 5, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                     -3-
28
